--------------------------------------------------------------------------------

Exhibit 10.2
 
HERSHA HOSPITALITY TRUST


Stock Award Agreement


THIS AGREEMENT, dated as of the __ day of _____, ____, between HERSHA
HOSPITALITY TRUST, a Maryland real estate investment trust (the “Company”), and
____________ (“Participant”), is made pursuant to the provisions of the
Company’s 2008 Equity Incentive Plan (the “Plan”).  All terms that are used
herein that are defined in the Plan shall have the same meaning given them in
the Plan.


1.             Grant of Stock Award.  Pursuant to the Plan, on ____ __, ____
(the “Date of Grant”), the Company granted Participant a Stock Award with
respect to ________ Class A common shares of beneficial interest (the “Shares”),
subject to the terms and conditions of the Plan and subject further to the terms
and conditions set forth herein.


2.              Restrictions.  Except as provided in paragraphs 3, 4 and 5, the
Shares are nontransferable and subject to a substantial risk of forfeiture.  The
Shares shall become transferable and nonforfeitable (“Vested”) to the extent
that the requirements of paragraph 3, 4 or 5 are satisfied.


3.              Vesting During Employment.  On each of the first, second and
third anniversaries of the Date of Grant, ____ Shares shall become Vested and
the remaining ____ Shares shall become Vested on the fourth anniversary of the
Date of Grant if Participant remains in the continuous employ of the Company or
an Affiliate from the Date of Grant until the applicable anniversary of the Date
of Grant.


4.              Termination Without Cause.


(a)            Any outstanding Shares that have not previously become Vested
shall be Vested as of the date that Participant’s employment with the Company
and its Affiliates is terminated (i) by the Company or an Affiliate for any
reason other than Cause, (ii) on account of Participant’s death or (iii) on
account of Participant’s Disability.




(b)            (i) If Participant has an employment agreement with the Company,
the definition of “Cause” as used in this Agreement shall have the meaning set
forth in such agreement, if any.  (ii) If the Participant does not have an
employment or other agreement with the Company that defines “Cause,” for
purposes of this Agreement, the term “Cause” shall mean:
 
(A)           the Participant’s conviction of a felony;


(B)            the Participant’s theft, embezzlement, misappropriation of or
intentional and malicious infliction of damage to the Company’s (or its
subsidiaries’) property or business opportunity;

 
 

--------------------------------------------------------------------------------

 

(C)           the Participant’s material breach of any agreement between
Participant and the Company;


(D)           the Participant’s neglect of his duties or responsibilities to the
Company or his failure or refusal to follow any written direction of the Board
of Trustees of the Company or any duly constituted committee thereof, which
failure continues for a period of twenty (20) calendar days after Company
provides Participant written notice; or


(E)             the Participant’s abuse of alcohol, drugs or other substances,
or his engaging in other deviant personal activities in a manner that, in the
reasonable judgment of the Board of Trustees, adversely affects the reputation,
goodwill or business position of the Company.


(c)            For purposes of this Agreement, the term “Disability” means that
Participant is entitled to benefits under a long-term disability insurance
policy or plan maintained by the Company or an Affiliate or, if there is no such
policy or plan in effect, “Disability” means that Participant is totally and
permanently disabled within the meaning of Section 22(e)(3) of the Code.


5.              Change in Control.  Any outstanding Shares that have not
previously become Vested shall be Vested as of a Control Change Date.


6.              Forfeiture of Shares.  Any Shares that have not Vested in
accordance with paragraph 3, 4 or 5 on or before Participant’s termination of
employment shall be forfeited on the date that Participant’s employment with the
Company and its Affiliates terminates or is terminated for any
reason.  Participant shall have no further right or interest in any Shares that
are forfeited in accordance with the preceding sentence.


7.              Custody of Certificates.  Custody of stock certificates
evidencing the Shares shall be retained by the Company so long as the Shares are
not Vested.  The Company shall deliver to Participant stock certificates
evidencing any Vested Shares as soon as practicable after the Shares become
Vested.


8.              Stock Power.  Participant hereby appoints the Company’s
President and the Company’s Chief Financial Officer as Participant’s
attorneys-in-fact with full power and authority in Participant’s name to assign
and convey to the Company any Shares that are forfeited in accordance with
paragraph 6.


9.              Shareholder Rights.  Participant will have the right to receive
dividends on and to vote the Shares on and after the Date of Grant and prior to
their forfeiture under paragraph 6.


10.            No Right to Continued Employment.  This Agreement does not confer
upon Participant any right with respect to continuance of employment by the
Company or an Affiliate, nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate Participant’s employment at any time.

 
 

--------------------------------------------------------------------------------

 

11.           Change in Capital Structure.  In accordance with the terms of the
Plan, the terms of this Stock Award shall be adjusted as the Board determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups, subdivisions or consolidations of shares or other similar
changes in capitalization.


12.           Governing Law.  This Agreement shall be governed by the laws of
the State of Maryland (other than any choice-of-law provisions that would
require the application of the laws of a State other than the State of
Maryland).


13.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date of grant and the provisions of this Agreement,
the provisions of the Plan shall govern.  All reference herein to the Plan shall
mean the Plan as in effect on the Award Date.


14.           Participant Bound by Plan.  Participant hereby acknowledges that a
copy of the Plan has been made available to Participant and agrees to be bound
by all the terms and provisions thereof.


15.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.


* * *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.



 
HERSHA HOSPITALITY TRUST
             
By
   
Name:
   
Title:
               
PARTICIPANT
             
Name:
 

 
 

--------------------------------------------------------------------------------